

116 SRES 27 RS: Calling for a prompt multinational freedom of navigation operation in the Black Sea and urging the cancellation of the Nord Stream 2 pipeline.
U.S. Senate
2019-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIICalendar No. 57116th CONGRESS1st SessionS. RES. 27IN THE SENATE OF THE UNITED STATESJanuary 24, 2019Mr. Johnson (for himself, Mr. Durbin, Mr. Risch, Mr. Menendez, Mr. Inhofe, Mr. Reed, Mrs. Shaheen, Mr. Barrasso, Mr. Murphy, Ms. Baldwin, Mrs. Blackburn, Mr. Blumenthal, Mr. Blunt, Mr. Boozman, Mr. Braun, Mr. Cardin, Mr. Carper, Mr. Casey, Ms. Collins, Mr. Coons, Mr. Cornyn, Mr. Cotton, Mr. Cramer, Mr. Crapo, Mr. Cruz, Mr. Daines, Ms. Duckworth, Mr. Enzi, Mrs. Fischer, Mr. Gardner, Mr. Graham, Mr. Grassley, Ms. Hassan, Ms. Hirono, Mr. Hoeven, Mrs. Hyde-Smith, Mr. Jones, Mr. Kaine, Mr. Kennedy, Ms. Klobuchar, Mr. Lankford, Mr. Merkley, Mr. Moran, Mr. Peters, Mr. Portman, Mr. Roberts, Mr. Romney, Mr. Rounds, Mr. Rubio, Mr. Sasse, Mr. Schatz, Ms. Smith, Ms. Stabenow, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Van Hollen, Mr. Whitehouse, Mr. Wicker, Mr. Wyden, Mr. Young, Mr. Manchin, Mrs. Capito, Mr. Perdue, Mr. Isakson, Ms. Murkowski, and Mr. Cassidy) submitted the following resolution; which was referred to the Committee on Foreign RelationsApril 4, 2019Reported by Mr. Risch, without amendmentRESOLUTIONCalling for a prompt multinational freedom of navigation operation in the Black Sea and urging the
			 cancellation of the Nord Stream 2 pipeline.
	
 Whereas, in late February 2014, the Russian Federation invaded and illegally occupied Ukraine’s Crimean peninsula, in full contravention of the United Nations Charter and the Helsinki Final Act, which condemn the threat or use of force as means of altering international borders;
 Whereas the Russian Federation’s attempted illegal annexation of Crimea is also a direct violation of its pledges as a signatory to the 1994 Budapest Memorandum on Security Assurances to respect Ukraine’s sovereignty and existing borders and to refrain from the threat or use of force against Ukraine;
 Whereas the inclusion of the United States and the United Kingdom as signatories to the Budapest Memorandum was essential in order to provide Ukraine the security assurances needed to give up its nuclear arsenal;
 Whereas, on November 25, 2018, military forces of the Russian Federation attacked and seized three Ukrainian Navy vessels and their crews as they attempted to transit the Kerch Strait between the Black Sea and the Sea of Azov;
 Whereas the Government of the Russian Federation still has not released the Ukrainian crew members or returned the Ukrainian ships that were seized illegally;
 Whereas European Commissioner Julian King stated that the Government of the Russian Federation launched a disinformation campaign over a year ago designed to paint Ukraine and NATO as provocateurs in the Kerch Strait;
 Whereas, as part of the Russian Federation disinformation campaign, Russian state media outlets spread demonstrable falsehoods, including claims that Ukraine was dredging the Kerch Strait seabed to facilitate the stationing of a NATO fleet, that Ukraine had intentionally infected the sea with cholera, and that Ukrainian and British clandestine services were conspiring to destroy the Kerch Strait bridge with a nuclear weapon;
 Whereas the United States has important national interests in the Black Sea region, including the security of three NATO littoral states, the promotion of European energy market diversification by ensuring unfettered European access to energy exporters in the Caucuses and central Asia, and combating use of the region by smugglers as a conduit for trafficking in persons, narcotics, and arms;
 Whereas the Nord Stream 2 pipeline is a proposed underwater natural gas pipeline project that would provide an additional 55,000,000,000 cubic meters of pipeline capacity from the Russian Federation to the Federal Republic of Germany through the Baltic Sea;
 Whereas the Russian Federation’s state-owned oil and gas company, Gazprom, is the sole shareholder of the Nord Stream 2 project;
 Whereas, in 2017, there was spare capacity of approximately 55,000,000,000 cubic meters in the Ukrainian gas transit system;
 Whereas Gazprom cut off natural gas exports to Europe via Ukraine in 2006, and again in 2009, over supply and pricing disputes with Ukraine’s state-owned oil and gas company, Naftogaz;
 Whereas transit of Russian natural gas to Europe via Ukraine declined precipitously after the completion of Nord Stream 1 in 2011, falling from 80 percent to between 40 and 50 percent of Russia’s total exports to Europe;
 Whereas, in 2017, Russian gas accounted for 37 percent of Europe’s natural gas imports, an increase of 5 percent over 2016;
 Whereas, on December 12, 2018, the European Parliament overwhelmingly passed a resolution condemning both the Russian Federation’s aggression in the Kerch Strait and the construction of the Nord Stream 2 pipeline; and
 Whereas, on December 11, 2018, the United States House of Representatives passed a resolution calling upon the European Union to reject the Nord Stream 2 pipeline and urging the President to use all available means to promote energy policies in Europe that reduce European reliance on Russian energy exports: Now, therefore, be it
	
 That the Senate— (1)calls upon the President to work with United States allies to promptly lead a robust multinational freedom of navigation operation in the Black Sea to help demonstrate support for internationally recognized borders, bilateral agreements, and safe passage through the Kerch Strait and Sea of Azov and to push back against excessive Russian Federation claims of sovereignty;
 (2)calls upon the North Atlantic Treaty Organization to enhance allied maritime presence and capabilities, including maritime domain awareness and coastal defense in the Black Sea in order to support Freedom of Navigation Operations and allied interests;
 (3)urges the President to use the authority provided under section 1234 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1659) to enhance the capability of the Ukrainian military;
 (4)urges the President, through the Departments of State and Defense, to provide additional security assistance to Ukraine, especially to strengthen Ukraine’s maritime capabilities, in order to improve deterrence and defense against further Russian aggression;
 (5)reiterates that the President is required by statute to impose mandatory sanctions on the Russian Federation under the Countering America’s Adversaries Through Sanctions Act (Public Law 115–44);
 (6)stresses that sanctions against the Russian Federation are a direct result of the actions of the Government of the Russian Federation and will continue and increase until there is an appropriate change in Russian behavior;
 (7)calls upon United States allies and partners in Europe to deny Russian Navy vessels access to their ports to resupply and refuel;
 (8)notes the resolution passed by the House of Representatives on December 11, 2018, calling on European governments to cancel the Nord Stream 2 pipeline and urging the President to support European energy security through a policy of reducing reliance on the Russian Federation;
 (9)applauds and concurs with the European Parliament’s December 12, 2018, resolution condemning Russian aggression in the Kerch Strait and the Nord Stream 2 pipeline, calling for the pipeline’s cancellation due to its threat to European energy security, and calling on the Russian Federation to guarantee freedom of navigation in the Kerch Strait; and
 (10)urges the President to continue working with Congress and our allies to ensure the appropriate policies to deter the Russian Federation from further aggression.April 4, 2019Reported without amendment